256 F.3d 1315 (Fed. Cir. 2001)
TIMOTHY L. TAYLOR, Plaintiff-Respondent,v.PPG INDUSTRIES, INC., Defendant-Petitioner.
Miscellaneous No. 670
United States Court of Appeals for the Federal Circuit
July 11, 2001

On Petition for Permission to Appeal pursuant to 28 U.S.C. § 1292(b) from  the U.S. District Court for the Western District of Louisiana in 97- CV-1783. Judge James T. Trimble, Jr.
Russell J. Stutes, Jr., Scofield, Gerard, Veron, Singletary & Pohorelsky, of Lake Charles, Louisiana, for plaintiff-respondent Timothy L. Taylor. Of counsel were John B. Scofield and John C. Guillet.
Darrel C. Karl, Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P., of Washington, DC, for defendant-petitioner PPG Industries, Inc. Of counsel was Ford F. Farabow, Jr.
Before MAYER, Chief Judge, SCHALL and GAJARSA, Circuit Judges.
Order for the court filed by Circuit Judge GAJARSA. Dissenting order filed by Chief Judge MAYER.
GAJARSA, Circuit Judge.

ORDER

1
PPG Industries, Inc. ("PPG") petitions for permission to appeal, pursuant  to 28 U.S.C. §§ 1292(b), (c)(1), the portion of an April 20, 2001 judgment  of the United States District Court for the Western District of Louisiana  determining that federal patent law does not preempt certain state law  claims brought by Timothy L. Taylor. Taylor opposes.


2
Taylor brought suit against PPG, alleging federal antitrust violations and  asserting numerous state law claims arising under Pennsylvania, Louisiana  and California law. Taylor also sought a declaratory judgment that he is  the sole inventor of two patents for which he is the registered owner.


3
PPG moved for summary judgment with respect to all claims except the claim  for declaratory relief (involving the inventorship issue). PPG argued,  inter alia, that Taylor's state law claims were preempted by federal patent  law. The district court granted PPG's motion for summary judgment on  Taylor's federal antitrust claim and, after determining that Louisiana law  governed the state law claims, dismissed the claims brought under  Pennsylvania and California law. The district court denied PPG's motion  with respect to the Louisiana state law claims, concluding that the claims  were not preempted by federal patent law.


4
The district court certified portions of its decision for interlocutory  appeal under 28 U.S.C. §§ 1292(b), (c)(1). Specifically, in the judgment on  motion for summary judgment, the district court certified its ruling that  federal patent law does not preempt Taylor's Louisiana state law claims.  PPG petitions for permission to appeal that portion of the district court's  decision. The district court also entered final judgment pursuant to Fed.  R. Civ. P. 54(b) with respect to other portions of the April 20, 2001  decision, i.e., the dismissal of the California and Pennsylvania state law  claims and the dismissal of the antitrust claims. Taylor has appealed that  judgment pursuant to Rule 54(b), appeal no. 01-1363. Thus, the only issues  that remain in the district court are the Louisiana state law claims and  the claim for declaratory relief regarding inventorship.


5
This is a highly unusual case. As noted above, the district court ruled on  various matters in this case in a single order. The district court entered  final judgment pursuant to Rule 54(b) with respect to some portions of the  order, and Taylor has appealed the Rule 54(b) judgment. The district court  certified other portions of the order for immediate appeal pursuant to 28  U.S.C. §§ 1292(b), (c)(1). PPG has petitioned for permission to appeal  those portions of the order. Allowing the appeals to proceed simultaneously  will promote judicial efficiency.


6
Further, we conclude that the district court's decision regarding the  preemption of Taylor's state law claims "involves a controlling question of  law as to which there is substantial ground for difference of opinion and  that an immediate appeal may materially advance the ultimate termination of  the litigation." 28 U.S.C. § 1292(b).


7
Accordingly,

IT IS ORDERED THAT:

8
I. PPG's petition for permission to appeal is granted.


9
II. The clerk is directed to consolidate this case with appeal no. 01-1363.


10
FOR THE COURT,  Arthur J. Gajarsa, Circuit Judge


11
MAYER, Chief Judge, dissenting.


12
To permit an immediate appeal of an interlocutory order, a district court  may certify that its ruling "involves a controlling question of law as to  which there is substantial ground for difference of opinion and that an  immediate appeal from the order may materially advance the ultimate  termination of the litigation . . ." 28 U.S.C. § 1292(b). The decision to  grant such a petition is within our complete discretion. In re Convertible  Rowing Exerciser Patent Litig., 903 F.2d 822 (Fed. Cir. 1990). I would deny  the petition for permission to appeal. An interlocutory appeal of this  portion of the case prematurely addresses issues that will only fully ripen  at trial, will provide no assurance of streamlining the litigation, and  will force Taylor to immediately defend an appeal on a point of law that  presents a case of first impression for our court that could extend our  existing precedent. This court should husband its resources and allow  interlocutory appeals only in extraordinary circumstances. By its  permissiveness in this appeal, the court makes it extremely difficult to  differentiate among worthy and unworthy appeals.


13
PPG argues that this case presents "substantial ground for difference of  opinion" because Hunter Douglas, Inc. v. Harmonic Design, Inc., 153 F.3d 1318, 1335 (Fed. Cir. 1998) (holding that federal patent laws preempt state  laws such that, absent proof of bad faith, a patentee cannot be held liable  for publicizing his patents and putting infringers on notice of his patent  rights), overruled on other grounds by Midwest Indus., Inc. v. Karavan  Trailers, Inc., 175 F.3d 1356 (Fed. Cir. 1999), should be extended to  insulate a party alleging co-ownership of a patent from state law liability  for such an assertion absent proof of bad faith. PPG also argues that an  immediate appeal will "materially advance" the resolution of the litigation  because it may be dispositive, or may at least provide guidance to the  trial court as to correct jury instructions on bad faith; and it conserves  judicial resources since Taylor has appealed the district court's summary  judgment dismissing his antitrust claims and California and Pennsylvania  state law claims.


14
PPG's arguments are not persuasive. First, it implies that all of Taylor's  Louisiana law counterclaims--fraud, detrimental reliance, unfair trade  practices and conversion--rest on PPG's assertion that it is entitled to  co-ownership of the Taylor patent. However, Taylor has alleged the  additional factual bases of (1) PPG's refusal to sell Taylor's prospective  business partner, GemChem, a chemical necessary for the invention (as well  as other acts that allegedly severed the relationship between Taylor and  GemChem); (2) Taylor's detrimental reliance on PPG's patent attorney's  representation that PPG had no patentable claim to his invention; as well  as, (3) PPG's communication of its claim of co-ownership of the patent to  GemChem. Therefore, early resolution of the state law causes of action  resting upon PPG's statements of co-ownership will not "clean up" the  litigation below because the remainder of the factual bases still need to  be tried. Second, as PPG admits, this is a case of first impression for the  Federal Circuit. The equities weigh against straining the resources of an  individual plaintiff to respond to an immediate appeal solely to consider  expanding existing law. Third, this litigation may very well be appealed  again after the district court's ruling on the declaratory judgment of co-  ownership, and we can address this issue at that time. Moreover, the record  will be clearer at that point if PPG is adjudged to be a co-owner. PPG's  good or bad faith will likely already be addressed on the record below,  because "immoral, unethical, oppressive, unscrupulous, or substantially  injurious" (i.e., "bad faith") conduct is necessary to prove an unfair  trade practices claim under Louisiana law, Landrum v. Bd. of Comm'rs of the  Orleans Levee Dist., 685 So. 2d 382, 389 (La. App. 4th 1997) (citations  omitted), and proof of misrepresentation with "intent to defraud or gain an  unfair advantage" (again, a form of bad faith) is an element of a fraud  claim, Murphy's Welding Serv., Inc. v. Bayou Concessions Salvage, Inc., 780 So. 2d 1284, 1288 (La. App. 4th 2001).


15
Finally, as to whether there are substantial grounds for difference of  opinion on the law, Taylor presents strong arguments that the preemption  rationale of Hunter-Douglas (as well as Zenith Elec. Corp. v. Exzec, Inc.,  182 F.3d 1340, 1355 (Fed. Cir. 1999) and Dow Chem. Co. v. Exxon Corp., 139 F.3d 1470, 1475 (Fed. Cir. 1998)) was premised upon the patent laws'  governance of the rights and obligations of an existing patentee, rather  than an individual without recognized legal rights to the patent. PPG has  not articulated a rationale for immunizing extra-judicial allegations of  patent co-ownership from state tort liability via preemption, or shown that  all of the elements of Taylor's state causes of action are included within  a federal claim. Certainly, the patent laws do not protect or impose an  obligation on one who alleges co-ownership of a patent to make such extra-  judicial statements to a third party. Therefore, Taylor should have the  right to try his Louisiana law claims before a jury before having to defend  an appeal to invalidate the district court's order based on an argument to  extend existing law.